Sinkler, J.,
concurring. — The final proviso of section nine of the Act of April 18, 1853, P. L. 503, as amended by the Act of April 14, 1931, P. L. 29, enacts that the preceding proviso shall not affect the termination of a trust if, in the instrument creating it, the testator shall have declared his purpose to accumulate a fund for the benefit of, among others, a charitable corporation, and shall also have specified (1) the number of years during which the accumulation shall continue, or (2) a sum to be accumulated, or (3) a particular object to be accomplished for which the trust fund is not yet sufficient.
The testator must, in unmistakable language and not by implication, express his intention to accumulate for one of these three ends.
The will of Alexander J. Derbyshire does not, in express terms, direct an accumulation either for a designated number of years, or until a certain sum *205has been amassed, or to accomplish a particular object for which the trust fund was insufficient.
Since no one of the three exceptions set forth in the final proviso of the amended act is present, the penultimate proviso is applicable. The essential conditions thereof have been met. The will creates annuities with a vested remainder in a corporation formed for a charitable purpose. The interests of the sole surviving annuitant have been acquired by the corporation holding the vested interest in remainder.
The Auditing Judge has found that the Act of April 14, 1931, does not apply to the present case because the testator died many years before its passage and because he does not understand there is any contention that the act does apply. The first exception to his adjudication is directed to this finding. The argument before the court in banc in support of this exception is that the Act of April 14, 1931, is constitutional and is applicable to the present case.
With the conclusion of Henderson, J., upon this question and the grounds upon which he bases his conclusion, I concur.